

Exhibit 10.8


August 29, 2018




[personal address]




Dear Paul,


As you know we're on a journey to create the industry's leading
biopharmaceutical solutions organization. To that end, on behalf of the Board
and all of us who've been engaged in the conversation, I'm delighted to offer
you the position of President, Clinical Solutions reporting to Alistair
Macdonald, CEO.


We're confident your contributions are going to shape the business, drive
performance and actualize our vision of Shortening the Distance from Lab to
Life. I know you're going to find your Executive Team members a collaborative
and committed set of peers.


We have discussed that you will be based out of our Wilmington, North Carolina
location. This offer is contingent upon your execution of the Syneos Health
Confidentiality Agreement and Non-Solicitation Agreement, successful completion
of our background investigation to include reference checking, drug screening,
and check of educational and employment credentials, and confirmation that you
do not have any post-employment obligations to your former employer that
prohibit you from working for Syneos Health after your employment start date
(which, as noted below, may be as late as April 1, 2019).


Assuming favorable results from the above, and you accept our offer, as
discussed your target start date is January 7, 2019 if not sooner. The company
understands and agrees that your start date may be as late as April 1, 2019.
Your base salary will be 525,000.00 US Dollar (USO) annually, less equivalent
taxes and withholding. You will be eligible to participate in the Syneos Health
Management Incentive Plan (MIP). The MIP is designed to reward eligible
employees an annual cash incentive, at the discretion of the Board of Directors.
Your annual MIP target will be 70% of your annual base salary, pro­ rated based
on the time you are employed by the company and performing active services
within the year, according to the plan's provisions. The MIP is designed to
reward eligible employees for achieving performance goals established annually.
MIP payouts can potentially range from zero to 200% of your target, adjusted by
any applicable pro-ration. A summary of the plan will be provided to you shortly
after you join the company










image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



Summary of Employment Offer Key Terms


Compensation:



Base Salary:$525,000Annual Incentive Plan:70% target$367,500Long Term
Incentive:200% target$1,050,000Total$1,942,500Hiring Grant Value*Dependent on
Start Date2018 Target Incentive PaymentDependent on Start DatePayment for Offer
Rescission**$250,000**







If you are able to begin your role with Syneos Health in 2018, the Company will
provide you an equity based Hiring Grant and Target Incentive payment. The value
of these items will be pro-rated from the annual target amount based upon the
month you become employed by Syneos Health.


*The Hiring Grant is comprised of 100% Restricted Stock Units which vest equally
over three years in accordance with the terms set forth in the grant. The number
of Restricted Stock Units and vesting dates will be dependent on the
commencement date of your active employment with Syneos Health.


During the term of your employment, you will be eligible to participate in the
Company's compensation and benefit plans on a basis that is not less favorable
than is applicable to peer senior executives of the Company.


**In the event you accept this offer with the Company, but the Company rescinds
the offer before you commence employment with the Company (for any reason other
than failure to meet the offer contingencies set forth above), Payment for Offer
Rescission will be payable to you within thirty (30) days of the date your offer
was rescinded by the Company.


During the term of your employment by the Company, you will be eligible to
participate in the Company's Executive Severance Plan which provides severance
benefits if your employment is terminated by the Company for any reason other
than death, disability or Cause or you resign for Good Reason as those terms are
defined by plan. Your participation in this plan will be on a basis (including
the amount of severance benefits provided as a multiple of pay) that is not less
favorable than is applicable to peer senior executives of the Company.




image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



You are required to provide appropriate documentation for the completion of your
new hire forms, including proof that you are presently eligible to work in the
United States.


Please understand it is the policy of the Company not to solicit or accept
proprietary information and/or trade secrets of other companies or third
parties. If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is prohibited.
This may include, but is not limited to, confidential or proprietary information
in the form of documents, magnetic media, software, customer lists, and business
plans or strategies. By signing below, you represent that you have already
advised the Company of any restrictions on your ability to work for the Company,
such as any covenants not to compete or solicit with any former employers.


We greatly look forward to having you join our Company and becoming a member of
our team. However, we recognize that you retain the option, as does the Company,
of ending your employment with the Company at any time, with or without notice
and with or without cause. As such, your employment with the Company is at-will
and neither this letter nor any other oral or written representation may be
considered a contract for any definite or specific period of time.


If you wish to accept this offer, please sign below and return the fully
executed letter to us. You should keep one copy of this letter for your own
records. Should you have any questions about starting with the Company, please
do not hesitate to contact me or Catherine Baritell directly. We are happy to
assist in making your employment transition as smooth as possible.
Congratulations and welcome to Syneos Health.






Sincerely,




/s/ Lisa van Capelle_________
Lisa van Capelle
Chief Human Resource Officer Syneos Health




/s/ Paul Colvin ­_____________
Paul Colvin




image11.jpg [image11.jpg]